Citation Nr: 1826418	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for gastroesophageal reflux disorder (GERD), including as secondary to medications related to service-connected disabilities.

4. Entitlement to service connection for voiding dysfunction, claimed as a bladder condition, including as an undiagnosed illness.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for a skin condition, including as an undiagnosed illness.

7. Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 14, 2014.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 2003 to January 2004, including service in Southwest Asia.  He also served in the Puerto Rico Army National Guard from November 1983 to November 2005, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2011 rating decisions.

In January 2011, the Department of Veterans Affairs (VA) Appeals Management Center, in pertinent part, awarded service connection for a cervical spine disability and assigned an initial rating of 20 percent.  

In November 2011, the VA Regional Office (RO) in San Juan, Puerto Rico, denied entitlement to service connection for major depressive disorder, sleep apnea, GERD, a bladder condition, hemorrhoids, and a skin condition.

Although the RO in the September 2013 statement of the case (SOC) characterized the issue on appeal as entitlement to service connection for a cervical spine disability instead of entitlement to a higher initial rating for a cervical spine disability, the Board finds that this mischararacterization was harmless error.  The SOC listed all of the statutes and regulations relevant to the initial rating issue and included a sufficient discussion as to why an initial rating in excess of 20 percent was not warranted.  Therefore, pursuant to 38 C.F.R § 19.29(b), the correct statutory and regulatory provisions were applied and the Veteran was provided with proper notice.  In addition, the Veteran submitted a timely substantive appeal that specifically addressed the issue of an increased initial rating and declined a Board hearing, thus indicating that he had actual knowledge of the issue on appeal.  For these reasons, the Board finds that the September 2013 SOC was adequate, despite the mischaracterization of the issue on appeal, and the Board will proceed with a decision on the merits as to this issue. 

In March 2016, during the pendency of this appeal, the RO granted a TDIU, effective November 14, 2014.  Aside from the Veteran initiating an appeal of the TDIU issue, a TDIU claim is a part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the record indicates that the Veteran was unemployed prior to November 14, 2014, the Board finds that the issue of entitlement to a TDIU prior to November 14, 2014 has been raised by the record and added to the present appeal.  

The Board has recharacterized the bladder condition, acquired psychiatric disorder, and cervical spine claims as reflected on the title page. see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In August 2013, the Veteran executed a new power of attorney appointing Jonathan Bruce, Esquire, as his representative for all VA claims.  This new appointment effectively revoked the Veteran's prior appointment of Alfredo Morales, Jr., Attorney.  See 38 C.F.R. § 14.631 (f)(1).  In a January 2015 letter, Mr. Bruce withdrew from this representation appointment.  The Board finds that Mr. Bruce has properly revoked the representation appointment.  See 38 C.F.R. § 14.631(c).  To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board finds that the Veteran wishes to represent himself in this matter.

The issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, GERD, voiding dysfunction, hemorrhoids, and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's cervical spine disability did not manifest in forward flexion of 15 degrees or less, favorable or unfavorable ankylosis of either the cervical spine or entire spine, or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2. From June 1, 2010, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. From June 1, 2010, but no earlier, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


Increased Initial Rating Claim for a Cervical Spine Disability - Analysis

The Veteran is in receipt of a 20 percent initial rating for a cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, applicable to cervical strain.  He contends that a higher rating is warranted for the entire period on appeal.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees.  Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that all measured ranges of motion should be rounded to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula. 

For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the relevant evidence, a September 2004 VA treatment note indicated that the Veteran's active cervical flexion was "full," extension was 20 degrees, right rotation was 40 degrees, left rotation was 43 degrees, and lateral flexion was 20 degrees.  Passive range of motion was "within normal limits."  There were no neurological manifestations of the cervical spine disability.  

A February 2005 VA examination report indicated that the Veteran reported experiencing cervical pain.  Diagnoses of cervical DDD and spondylosis were noted.  Range of motion was normal, and there was no swelling, effusion, muscle spasm, muscle atrophy, or ankylosis.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported having constant upper (cervical area) pain which he described as a pressure-like pain sensation, without radiation, numbness, or a tingling sensation.  There is no history of bowel or bladder impairment, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  However, there is a history of decreased motion, stiffness, spasms, and pain of the cervical area.  The pain was moderate in severity and was constant.  The Veteran reported having severe flare-ups every two to three weeks that lasted for hours and were precipitated when he tried to lift heavy objects.  The VA examiner stated that there were no incapacitating episodes of spine disease.  The Veteran's posture, head position, and gait were normal.  There was no ankylosis or abnormal spinal curvature.  There was objective evidence of bilateral spasms, pain with motion, and tenderness.  The detailed motor examination was normal, muscle tone was normal, and there was no muscle atrophy.  Sensory and reflex examinations of the upper extremities were normal.  Flexion was 30 degrees, extension was 20 degrees, lateral flexion was 22 degrees bilaterally, left lateral rotation was 45 degrees, and right lateral rotation was 42 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  However, there were no additional limitations after three repetitions of range of motion.  The Veteran had been unemployed for one to two years due to chronic migraine headaches and heart problems.  The VA examiner opined that the Veteran's cervical spine disability had a mild effect on his ability to do chores, recreation, feeding, bathing, dressing, toileting, and grooming.  There was also a moderate effect on his ability to participate in sports, travel, and shop.  The Veteran's cervical spine disability prevented him from exercising.

The Veteran was afforded a VA examination in November 2014.  He reported severe pain in the cervical area.  He reported having flare-ups that manifested in difficulty moving his neck.  Forward flexion was 40 degrees, extension was 40 degrees, lateral flexion was 40 degrees bilaterally, and lateral rotation was 70 degrees bilaterally, all with pain beginning at that point.  There was no additional loss of range of motion after repetitive use testing, but there was less movement than normal and pain on movement.  The Veteran had muscle spasm and guarding of the cervical spine resulting in an abnormal gait or abnormal spinal contour.  Muscle strength testing, reflex examination, and sensory examination were all normal bilaterally.  The VA examiner opined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities related to the cervical spine disability or IVDS.  The VA examiner opined that the cervical spine disability impacted the Veteran's ability to work.  The VA examiner stated that cervical spine pain could significantly limit functional ability during flare-ups or when the joint is used over a period of time.  There was no evidence of weakness, fatigability, or incoordination at the time of the examination.  The VA examiner stated that to express additional limitation of motion due to pain in terms of degrees of additional range of motion was not possible in view that it should be documented during a positive flare-up and not during a regular medical evaluation.  The VA examiner further stated that such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view that the Veteran was not having a flare-up during the current examination.

On review of the lay and medical evidence of record, the criteria for an initial rating in excess of 20 percent for the Veteran's cervical spine disability are not met.  The next-higher rating of 30 percent requires evidence of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the cervical spine, and neither has been shown.  Forward flexion of the cervical spine was 30 degrees during the January 2010 VA examination and 40 degrees during the November 2014 VA examination.  Even considering the Veteran's neck pain, the resulting functional impairment was not equivalent to the criteria required for a rating in excess of 20 percent under DC 5237.  In addition, there is no evidence that the Veteran had any ankylosis of the cervical spine, whether favorable or unfavorable, or any functional impairment analogous to ankylosis of the cervical spine.  For these reasons, the Board finds that the criteria for an initial rating in excess of 20 percent are not met.

The Board also considered the Veteran's reported impairment of function, such as pain, spasms, decreased motion, and stiffness, and has considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, stiffness, or spasm (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing pain, spasms, flare-ups, and functional impairment, such symptoms and impairment are contemplated by the ratings assigned herein and are not of such severity that it could be characterized as meeting the requirements for the next-higher rating.  As such, a higher rating based on additional limitation or function of the cervical spine is not warranted for any period on appeal.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The January 2010 VA examination report indicates that the Veteran had had no incapacitating episodes of his cervical spine disability in the prior year.  The Veteran's VA treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to IVDS, and the Veteran himself has not reported being prescribed bed rest for any such episodes.  For these reasons, the Board finds that, for the entire period on appeal, a higher rating based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

In addition to consideration of the orthopedic manifestations of the cervical spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. The Veteran is currently in receipt of a separate compensable rating for chronic recurring migraine headaches without aura, effective January 3, 2004, and this issue is not part of the present appeal.  The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's cervical spine disability.  Therefore, the Board finds that no further discussion of separate evaluations of the cervical spine disability as manifested neurologically is warranted.

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU Claim - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id. 

The Veteran met the schedular percentage requirements for a TDIU as of January 3, 2004, as he was in receipt of service connection for hypertensive heart disease, rated 30 percent from January 3, 2004 to November 13, 2014, and 60 percent thereafter; a migraine headache disability, rated 30 percent from January 3, 2004 to November 13, 2014, and 50 percent thereafter; a cervical spine disability, rated 20 percent from January 3, 2004; bilateral tinnitus, rated 10 percent from January 3, 2004; hypertension, rated 10 percent from January 3, 2004; bilateral hearing loss, rated noncompensable from January 3, 2004; and erectile dysfunction, rated noncompensable from October 24, 2006.  Specifically, the percentage requirements for a TDIU were met as of January 3, 2004, as the Veteran had a combined disability rating of 70 percent and a single disability ratable at 40 percent, based on the combined rating for disabilities affecting a single body system, here hypertension and hypertensive heart disease.  

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's DD-214 indicates that he served on active duty for approximately one year and had more than 23 years of National Guard service.  His military occupational specialty was infantryman.  

The Veteran was afforded a VA heart examination in January 2010.  He reported having chest pain at rest occasionally, about twice a month, and dyspnea on exertion upon climbing a flight of stairs.  The VA examiner noted that the Veteran had stopped working in September 2009 due to his heart condition.  The Veteran stated that he could not work as a policeman because he could not walk due to his heart condition.  He had decreased mobility and weakness or fatigue due to the heart condition.  He claimed that he had dizziness upon bending and dyspnea on exertion upon climbing a flight of stairs.

In January 2011, the Veteran stated that had not worked since September 2009, but that he was on the payroll until May 2010.  

The November 2013 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicated that the Veteran last worked full-time on September 27, 2009.  The Veteran stated that his service-connected hypertension, heart disease, and migraine headache disability prevented him from securing or following any substantially gainful occupation.  He stated that he had worked as a policeman from January 1986 to September 2009.  He left this job due to his disabilities.  He had completed two years of college.  

In November 2013, the Veteran stated that he had not been able to maintain gainful employment for many years.  He stated that he had chest pains every day with any exertion and frequent periods of hospitalization due to his heart disease.  He stated that his heart disease made him unable to work.  

The November 2014 VA heart conditions examination report indicated that the Veteran's hypertensive heart disease with symptomatic atrial fibrillation interfered with his ability to maintain any type of employment.

The November 2014 VA headaches examination report indicated that the Veteran had migraine headaches at least four times a week, lasting approximately six to ten hours each time.  During a migraine headache, the Veteran needed to stay in his bedroom without light and sounds.  His migraine headache disability symptoms included pain, nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  He had prostrating attacks once every month, as well as very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  The VA examiner opined that the Veteran's chronic migraine headaches interfered with his ability to perform any type of employment based on his work experience, special training, or level of education.

After review of all the evidence of record, lay and medical, the Board finds that the Veteran was unable to secure or maintain substantially gainful employment due to his service-connected disabilities from June 1, 2010.  The Board finds that the Veteran's symptoms and functional impairments related to his service-connected heart disease and migraine headache disabilities, including frequent prostrating headaches, limited mobility, chest pains, dyspnea with minimal exertion, dizziness, and frequent hospitalizations, precluded him from obtaining and maintaining any type of substantially gainful employment, despite his two years of college and prior work history.  The Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment since at least June 1, 2010.  Prior to that time, he had been employed or on paid leave.  While the Veteran did not file a separate claim for a TDIU until November 6, 2013, the Board finds that an earlier claim for a TDIU was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board grants a TDIU from June 1, 2010. 


ORDER

For the entire period on appeal, an initial rating in excess of 20 percent for the cervical spine disability is denied.

From June 1, 2010, but no earlier, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

I. Acquired Psychiatric Disorder

The Veteran was afforded a VA mental disorder examination in November 2011.  The examiner opined that the Veteran's MDD was less likely as not permanently aggravated by his service-connected disabilities.  The examiner explained that the Veteran has been consistent in seeking psychiatric assistance due to marital and family problems and not due to mental disorder secondary to his medical conditions.  The Board finds the opinion inadequate to decide the claim.  The examiner did not provide an opinion as to whether the Veteran's current MDD is proximately due to his service-connected disabilities.  In addition, the examiner did not address the January 2010 VA social work evaluation note indicating that the Veteran's current MDD began in 2003 or the January 2010 VA psychiatry admission note indicating that the Veteran had attempted suicide with an over dose of medication in 2003.  The examiner also did not address the November 2008 VA treatment note indicating that the Veteran's family problems and related anxiety started while he was on active duty in 2003 and the August 2003 post-deployment health assessment indicating that the Veteran sometimes felt down, depressed, or hopeless and had little interest or pleasure in doing things.  Therefore, remand is necessary to obtain an adequate medical opinion.

II. Sleep Apnea

The Veteran has a current diagnosis of sleep apnea.  See February 2008 VA treatment record.  The Veteran contends that his sleep apnea is related to or caused by his service in Kuwait, including reported chemical and environmental exposures.  In his August 2003 post-deployment health assessment, the Veteran reported having breathing issues and being still tired after sleeping either currently or during his deployment. To date, VA has not obtained a competent medical examination and opinion addressing this claim.  Accordingly, a VA examination is necessary prior to further adjudication.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

III. GERD

A remand is necessary to obtain an adequate medical opinion that addresses the etiology of the Veteran's diagnosed GERD.  The Veteran was afforded a VA examination in October 2011 and the examiner determined that the Veteran's current GERD is less likely as not "related to a specific exposure event experienced by the Veteran during service in southwest Asia."  The examiner instead attributed the GERD to the Veteran's obesity.  However, this opinion is inadequate as the examiner did not give an adequate rationale to support his opinion and did not address whether the Veteran's GERD is related to or caused by any event during service, aside from a specific exposure event experienced by the Veteran.  In addition, the examiner did not address whether the Veteran's GERD or obesity are etiologically related to his service-connected disabilities.   

IV. Voiding Dysfunction

A remand is necessary to obtain an adequate medical opinion with regard to claimed voiding dysfunction.  The Veteran was afforded a VA examination in October 2011.  The examiner explained that the Veteran's VA treatment records were silent for any complaint regarding problems with voiding or any urinary bladder condition.  Therefore, the examiner declined to diagnose any bladder condition.  However, this opinion is inadequate as the examiner did not address the relevance, if any, of the Veteran's reports during the examination of having had occasional hesitance when voiding for the past year.  In addition, the examination report indicated a history of abnormal flow, dysuria, hesitance, and testicular pain, none of which were addressed by the examiner.  For these reasons, the October 2011 examiner's opinion is inadequate.  

V. Hemorrhoids

A remand is necessary to obtain an adequate medical opinion that addresses the etiology of the Veteran's diagnosed hemorrhoids. 

The Veteran was afforded a VA examination in October 2011 and the examiner determined that the Veteran's current hemorrhoids are less likely as not "related to a specific exposure event experienced by the Veteran during service in southwest Asia."  The examiner instead attributed the hemorrhoids to the Veteran's obesity.  
However, this opinion is inadequate as the examiner did not give an adequate rationale to support his opinion and did not address whether the Veteran's hemorrhoids are related to or caused by any event during service, aside from a specific exposure event experienced by the Veteran.  In addition, the examiner did not address whether the Veteran's hemorrhoids or obesity are etiologically related to his service-connected disabilities.   

VI.  Obesity

Remand is necessary to determine whether the Veteran's obesity acts as an intermediate step between a service connected disability and a currently claimed disability. 

In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. § 1110; and, whether obesity may be considered a disability for purposes of secondary service connection, whether it may be treated as an in-service "event" from which a service-connected disability may result, and whether it may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.   In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and therefore may not be service connected on a direct basis. Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310; and, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.  Finally, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).  See also Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64, at *6 (Vet. App. Jan. 23, 2018).

VII.  Skin Conditions

A remand is necessary to obtain an adequate medical opinion that addresses the etiology of all the Veteran's reported skin conditions.  He was afforded a VA skin examination in October 2011 and the examiner determined that the Veteran's current skin tags are less likely as not "related to a specific exposure event experienced by the Veteran during service in southwest Asia."  

However, this opinion is inadequate as the examiner did not give an adequate rationale to support his opinion and did not address whether the Veteran's skin conditions are related to or caused by any event during service, aside from a specific exposure event experienced by the Veteran.  In addition, the examiner did not address the Veteran's competent lay reports that he occasionally has shiny, scaly lesions on his eyebrows.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder the Veteran's updated VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorders, to include MDD.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.

After examination of Veteran and review of the claims file, the examiner shall provide the following opinions:

a. Is the Veteran's current MDD at least as likely as not (50 percent probability or greater) related to or caused by service?

b. Is the Veteran's current MDD at least as likely as not (50 percent probability or greater) related to, caused by, or aggravated by his service-connected disabilities, to include hypertensive heart disease, a migraine headache disability, a cervical spine disability, tinnitus, erectile dysfunction, and hypertension?

In providing these opinions, the examiner should not the following:

i. The August 2003 post-deployment health assessment indicating that the Veteran sometimes felt down, depressed, or hopeless and had little interest or pleasure in doing things.

ii. The November 2008 VA treatment note indicating that the Veteran's family problems and related anxiety started while he was on active duty in 2003.

iii. The January 2010 VA social work evaluation note indicating that the Veteran's current MDD began in 2003.

iv. The January 2010 VA psychiatry admission note indicating that the Veteran had attempted suicide with an over dose of medication in 2003.

A thorough explanation must be provided for the opinion rendered.

3. Schedule the Veteran for a VA examination to determine the nature and etiology his current sleep apnea. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

After examination of Veteran and review of the claims file, the VA examiner shall provide the following opinions:

a. Is the Veteran's current sleep apnea at least as likely as not (50 percent probability or greater) related to or caused by service, to include all reported chemical and environmental exposures?

b. Is the current sleep apnea at least as likely as not (50 percent probability or greater) related to, caused by, or aggravated by the Veteran's service-connected disabilities, to include hypertensive heart disease, a migraine headache disability, a cervical spine disability, and hypertension?

The VA examiner should note the August 2003 post-deployment health assessment indicating that he was exposed to smoke from oil fires, tent heater smoke, sand/dust, industrial pollution, paints, solvents, and JP8 or other fuels, and had symptoms of difficulty breathing and still feeling tired after sleeping.

A thorough explanation must be provided for the opinions rendered.

4. Schedule the Veteran for a VA examination to determine the nature and etiology his current GERD. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

After examination of Veteran and review of the claims file, the VA examiner shall provide the following opinions:

a. Is the Veteran's current GERD at least as likely as not (50 percent probability or greater) related to or caused by service?

b. Is the current GERD at least as likely as not (50 percent probability or greater) related to, caused by, or aggravated by the Veteran's service-connected disabilities, to include hypertensive heart disease, a migraine headache disability, a cervical spine disability, and hypertension?

A thorough explanation must be provided for the opinion rendered.

5. Schedule the Veteran for a VA examination to determine the nature and etiology his current voiding dysfunction.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

After examination of Veteran and review of the claims file, the VA examiner shall provide the following opinions:

a. Does the Veteran have a current disability productive of voiding dysfunction?

b. For any disability productive of voiding dysfunction, opine whether it is at least as likely as not (50 percent probability or greater) related to or caused by service, to include all reported chemical and environmental exposures?

c. For any disability productive of voiding dysfunction, opine whether it is related to, caused by, or aggravated by the Veteran's service-connected disabilities, including hypertensive heart disease, a migraine headache disability, a cervical spine disability, and hypertension?

A thorough explanation must be provided for the opinion rendered.

6. Schedule the Veteran for a VA examination to determine the nature and etiology his current hemorrhoid condition.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.

After examination of Veteran and review of the claims file, the examiner shall provide the following opinions:

a. Is the Veteran's current hemorrhoid condition at least as likely as not (50 percent probability or greater) related to or caused by service?

b. Is the current hemorrhoid condition at least as likely as not (50 percent probability or greater) related to, caused by, or aggravated by the Veteran's service-connected disabilities, to include hypertensive heart disease, a migraine headache disability, a cervical spine disability, and hypertension?

A thorough explanation must be provided for the opinion rendered.

7. Schedule the Veteran for a VA examination to determine the nature and etiology any current skin conditions.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.

After examination of Veteran and review of the claims file, the examiner shall:

a. Opine on whether any current skin condition, including skin tags and scaly patches around the eyebrows, is at least as likely as not (50 percent probability or greater) related to or caused by service, to include all reported chemical or environmental exposures.

A thorough explanation must be provided for the opinion rendered.

8. Obtain an opinion with regard to the Veteran's obesity.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  An examination is not required.

After reviewing the claims file, the examiner is asked to answer the following:

Does the Veteran's obesity act as an intermediate step between a service-connected disability (hypertension, hypertensive heart disease, a migraine headache disability, and cervical spine disability) and a currently claimed disability?

He is currently claiming service connection for an acquired psychiatric disorder, sleep apnea, GERD, voiding dysfunction, hemorrhoids, and a skin condition.

A thorough explanation must be provided for the opinion rendered.

9. Following the above development, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


